Title: To James Madison from Frederick Jacob Wichelhausen, 13 July 1801 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


13 July 1801, Bremen. Congratulates JM on his appointment; praises Jefferson. Encloses list of U.S. vessels arrived in and departed from port in last six months. Prussian troops have withdrawn from the city. Has received acts of first session of Sixth Congress through Pitcairn.
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 2 pp.; docketed by Wagner as received 7 Oct. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

